

117 HR 3097 IH: Green Transportation Act
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3097IN THE HOUSE OF REPRESENTATIVESMay 11, 2021Mr. Doggett (for himself, Mr. Blumenauer, Ms. Chu, Ms. Escobar, Mr. Grijalva, Mr. Nadler, Mr. Pocan, Ms. Porter, Mr. Raskin, Ms. Schakowsky, Ms. Brownley, Mr. Espaillat, Ms. Lee of California, Mr. Takano, Mr. Huffman, Mr. García of Illinois, Mr. DeSaulnier, Mr. Swalwell, Ms. Titus, Ms. Sánchez, and Mr. Khanna) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend titles 23 and 49, United States Code, to require metropolitan planning organizations to consider greenhouse gas emissions in long-range transportation plans and transportation improvement programs, and for other purposes.1.Short titleThis Act may be cited as the Green Transportation Act.2.Greenhouse gas emissions in long-range transportation plans(a)Highway planningSection 134(c)(2) of title 23, United States Code, is amended by adding at the end the following: Such plans and TIPs shall be developed after consideration of direct and indirect emissions of greenhouse gases (as defined in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1))) and shall provide for reductions in such emissions..(b)Public transportation planningSection 5303(c)(2) of title 49, United States Code, is amended by adding at the end the following: Such plans and TIPs shall be developed after consideration of direct and indirect emissions of greenhouse gases (as defined in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1))) and shall provide for reductions in such emissions..(c)Statewide and nonmetropolitan highway planningSection 135(a)(2) of title 23, United States Code, is amended by adding at the end the following: Such plans and TIPs shall be developed after consideration of direct and indirect emissions of greenhouse gases (as defined in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1))) and shall provide for reductions in such emissions..(d)Statewide and nonmetropolitan public transportation planningSection 5304(a)(2) of title 49, United States Code, is amended by adding at the end the following: Such plans and TIPs shall be developed after consideration of direct and indirect emissions of greenhouse gases (as defined in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1))) and shall provide for reductions in such emissions..(e)Effective dateThe amendments made by this section shall take effect—(1)with respect to a metropolitan planning organization that operate within a metropolitan planning area with a population of not less than 200,000, on the date of enactment of this section; and(2)with respect to a metropolitan planning organization other than a metropolitan planning organization described in paragraph (1), on the date that is 4 years after the date of enactment of this section.3.Consideration of emissions of greenhouse gases(a)Title 23Title 23, United States Code, is amended—(1)in section 134(a)(1)—(A)by striking fuel consumption and air pollution and inserting fuel consumption and air pollution and greenhouse gas emissions; and(B)by striking minimizing and inserting reducing;(2)in section 134(d)(3), by adding at the end the following: (D)Considerations(i)Equitable and proportional representationIn designating officials or representatives under paragraph (2), the metropolitan planning organization shall consider the equitable and proportional representation of the population of the metropolitan planning area.(ii)Savings clauseNothing in this paragraph shall require a metropolitan planning organization in existence on the date of enactment of this subparagraph to be restructured. ; (3)in section 134(i)(2)(H), by striking play in reducing congestion, pollution, and inserting play in reducing congestion, pollution, greenhouse gas emissions,;(4)in section 134(g)(3)(A), by striking disaster risk reduction, environmental protection, and inserting disaster risk reduction, environmental protection, climate change adaptation and resilience,;(5)in section 134(h)(1)(E)—(A)by striking promote energy conservation and inserting promote energy conservation, reduce greenhouse gas emissions;(B)by inserting and public health after quality of life; and(C)by inserting , including housing and land use patterns after development patterns;(6)in section 134(i)(2)(D)(i), by striking greatest potential to and inserting greatest potential to reduce greenhouse gas emissions and;(7)in section 134(i)(5)(A), by inserting air quality, public health, housing, transportation, after conservation,;(8)in section 135(d)(1)(E)—(A)by striking promote energy conservation and inserting promote energy conservation, reduce greenhouse gas emissions;(B)by inserting and public health after quality of life; and(C)by inserting , including housing and land use patterns after development patterns;(9)in section 135(d)(1)(I), by striking mitigate stormwater and inserting mitigate stormwater and climate change;(10)in section 135(f)(2)(D)(i), by inserting air quality, public health, housing, transportation, after conservation,;(11)in section 135(f)(4)(A), by striking have the greatest potential to and inserting have the greatest potential to reduce greenhouse gas emissions and; and(12)in section 135(f)(8), by striking play in reducing congestion, pollution, and inserting play in reducing congestion, pollution, greenhouse gas emissions,.(b)Title 49Title 49, United States Code, is amended—(1)in section 5303(a)(1), by striking fuel consumption and air pollution and inserting fuel consumption and air pollution and greenhouse gas emissions;(2)in section 5303(i)(2)(H), by striking reducing congestion, pollution, and inserting reducing congestion, pollution, greenhouse gas emissions;(3)in section 5303(g)(3)(A), by striking reduction, environmental protection, and inserting reduction, environmental protection, climate change adaptation and resilience,;(4)in section 5303(h)(1)(E), by striking promote energy conservation and inserting promote energy conservation, reduce greenhouse gas emissions;(5)in section 5303(h)(1)(I), by striking reliability of the transportation system and inserting reliability of the transportation system and reduce or mitigate stormwater and climate change impacts of surface transportation;(6)in section 5303(i)(2)(D), by striking may have the greatest potential to and inserting may have the greatest potential to reduce greenhouse gas emissions and;(7)in section 5304(d)(1)(E), by striking promote energy conservation, and inserting promote energy conservation, reduce greenhouse gas emissions,;(8)in section 5304(f)(2)(D)(i), by striking resources, environmental protection, and inserting resources, environmental protection, climate change adaptation and resilience,; and(9)in section 5304(f)(4)(A), by striking have the greatest potential to and inserting have the greatest potential to reduce greenhouse gas emissions and.4.Use of funds for measuring and monitoring transportation-related greenhouse gas emissionsNotwithstanding any other provision of law, a State or metropolitan planning organization may use amounts authorized pursuant to section 1101 of the FAST Act to develop standardized models and methodologies for measuring and monitoring transportation-related greenhouse gas emissions.5.Submission of reports(a)StatesSection 150(e) of title 23, United States Code, is amended—(1)in paragraph (3), by striking and at the end;(2)in paragraph (4), by striking the period and inserting ; and; and(3)by adding at the end the following:(5)the standardized models and methodologies the State uses to measure and monitor transportation-related greenhouse gas emissions..(b)MPOsNot later than 2 years after the date of enactment of this section, and biennially thereafter, each metropolitan planning organization (as such term is defined in section 134 of title 23, United States Code) shall submit to the Secretary of Transportation the standardized models and methodologies the metropolitan planning organization uses to measure and monitor transportation-related greenhouse gas emissions.(c)AnalysisThe Secretary of Transportation shall collect and organize the models and methodologies that are submitted pursuant to section 150(e)(5) of title 23, United States Code, and subsection (b) of this section, in a publicly available clearinghouse.6.National goals and performance management measures(a)In generalSection 150 of title 23, United States Code, is amended—(1)in subsection (b)—(A)by redesignating paragraph (7) as paragraph (8); and(B)by inserting after paragraph (6) the following: (7)Combating climate changeTo reduce carbon dioxide and other greenhouse gas emissions and reduce the climate impacts of the transportation system.; (2)in subsection (c)—(A)in paragraph (1) by striking Not later than 18 months after the date of enactment of the MAP–21, the Secretary and inserting The Secretary; and (B)by adding at the end the following:(7)Greenhouse gas emissionsThe Secretary shall establish, in consultation with the Administrator of the Environmental Protection Agency, measures for States to use to assess—(A)carbon dioxide emissions per capita on public roads; and(B)any other greenhouse gas emissions per capita on public roads that the Secretary determines to be appropriate. ;(3)in subsection (d)—(A)in paragraph (1)—(i)by striking Not later than 1 year after the Secretary has promulgated the final rulemaking under subsection (c), each and inserting Each; and(ii)by striking and (6) and inserting (6), and (7); and(B)by adding at the end the following:(3)Regressive targets(A)In generalA State may not establish a regressive target for the measures described under paragraph (4) or paragraph (7) of subsection (c). (B)Regressive target definedIn this paragraph, the term regressive target means a target that fails to demonstrate constant or improved performance for a particular measure.; and(4)in subsection (e)—(A)by striking Not later than 4 years after the date of enactment of the MAP–21 and biennially thereafter, a and inserting A; and(B)by inserting biennial after the Secretary a. (b)Development of greenhouse gas measureNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue such regulations as are necessary to carry out paragraph (7) of section 150(c) of title 23, United States Code, as added by this Act.7.Carbon pollution reduction(a)In generalChapter 1 of title 23, United States Code, is amended by adding at the end the following:171.Carbon pollution reduction(a)EstablishmentThe Secretary shall establish a carbon pollution reduction program to support the reduction of greenhouse gas emissions from the surface transportation system.(b)Eligible projectsA project is eligible for funding under this section if such project—(1)is expected to yield a significant reduction in greenhouse gas emissions from the surface transportation system;(2)will help a State meet the greenhouse gas emissions performance targets established under section 150(c)(7); and(3)is—(A)eligible for assistance under this title or under chapter 53 of title 49; or(B)a capital project, as such term is defined in section 22906 of title 49, to improve intercity rail passenger transportation, provided that the project will yield a significant reduction in single occupant vehicle trips and improve mobility on public roads.(c)GuidanceThe Secretary shall issue guidance on methods of determining the reduction of single occupant vehicle trips and improvement of mobility on public roads as those factors relate to intercity rail passenger transportation projects under subsection (b)(4).(d)Operating expensesA State may use not more than 10 percent of the funds provided under section 104(b)(7) for the operating expenses of public transportation and passenger rail transportation projects.(e)Single-Occupancy vehicle highway facilitiesNone of the funds provided under this section may be used for a project that will result in the construction of new capacity available to single occupant vehicles unless the project consists of a high occupancy vehicle facility and is consistent with section 166.(f)Evaluation(1)In generalThe Secretary shall annually evaluate the progress of each State in carrying out the program under this section by comparing the percent change in carbon dioxide emissions per capita on public roads in the State calculated as—(A)the annual carbon dioxide emissions per capita on public roads in the State for the most recent year for which there is data; divided by(B)the average annual carbon dioxide emissions per capita on public roads in the State in calendar years 2015 through 2019.(2)MeasuresIn conducting the evaluation under paragraph (1), the Secretary shall—(A)prior to the effective date of the greenhouse gas performance measures under section 150(c)(7), use such data as are available, which may include data on motor fuels usage published by the Federal Highway Administration and information on emissions factors or coefficients published by the Energy Information Administration of the Department of Energy; and (B)following the effective date of the greenhouse gas performance measures under section 150(c)(7), use such measures.(g)Progress reportThe Secretary shall annually issue a carbon pollution reduction progress report, to be made publicly available on the website of the Department of Transportation, that includes—(1)the results of the evaluation under subsection (f) for each State; and(2)a ranking of all the States by the criteria under subsection (f), with the States that, for the year covered by such report, have the largest percentage reduction in annual carbon dioxide emissions per capita on public roads being ranked the highest.(h)High-Performing States(1)DesignationFor purposes of this section, each State that is 1 of the 15 highest ranked States, as determined under subsection (g)(2), and that achieves a reduction in carbon dioxide emissions per capita on public roads, as determined by the evaluation in subsection (f), shall be designated as a high-performing State for the following fiscal year. (2)Use of fundsFor each State that is designated as a high-performing State under paragraph (1)—(A)notwithstanding section 120, the State may use funds made available under this title to pay the non-Federal share of a project under this section during any year for which such State is designated as a high-performing State; and(B)notwithstanding section 126, the State may transfer up to 50 percent of funds apportioned under section 104(b)(7) to the program under section 104(b)(2) in any year for which such State is designated as a high-performing State.(3)TransferFor each State that is 1 of the 15 lowest ranked States, as determined under subsection (g)(2), the Secretary shall transfer 10 percent of the amount apportioned to the State under section 104(b)(2) in the fiscal year following the year in which the State is so ranked, not including amounts set aside under section 133(d)(1)(A) and under section 133(h) or 505(a), to the apportionment of the State under section 104(b)(7).(4)LimitationThe Secretary shall not conduct a transfer under paragraph (3)—(A)until the first fiscal year following the effective date of greenhouse gas performance measures under section 150(c)(7); and(B)with respect to a State in any fiscal year following the year in which such State achieves a reduction in carbon dioxide emissions per capita on public roads in such year as determined by the evaluation under subsection (f).(i)ReportNot later than 2 years after the date of enactment of this section and periodically thereafter, the Secretary, in consultation with the Administrator of the Environmental Protection Agency, shall issue a report—(1)detailing, based on the best available science, what types of projects eligible for assistance under this section are expected to provide the most significant greenhouse gas emissions reductions from the surface transportation sector; and(2)detailing, based on the best available science, what types of projects eligible for assistance under this section are not expected to provide significant greenhouse gas emissions reductions from the surface transportation sector..(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by adding at the end the following new item:171. Carbon pollution reduction..(c)ApplicabilitySubsection (b)(2) of section 171 of title 23, United States Code, as added by this section, shall apply to a State beginning on the first fiscal year following the fiscal year in which the State sets greenhouse gas performance targets under section 150(d) of title 23, United States Code.(d)ApportionmentSection 104(b) of title 23, United States Code, is amended—(1)in paragraph (1) by striking 63.7 percent and inserting 62.38 percent;(2)in paragraph (2) by striking 29.3 percent and inserting 27.98 percent; (3)in paragraph (3) by striking 7 percent and inserting 5.69 percent; and(4)by adding at the end the following: (7)Carbon pollution reduction programFor the carbon pollution reduction program, 3.95 percent of the amount remaining after distributing amounts under paragraphs (4), (5), and (6). .